 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Marcie A Redgrave,                             No. CV-18-01247-PHX-DLR
10                Plaintiff,                        ORDER
11   v.
12   Doug Ducey, et al.,
13                Defendants.
14
15
16         Plaintiff Marcie Redgrave alleges on behalf of herself and others similarly situated
17   that Defendants Arizona Governor Doug Ducey, the Arizona Department of Economic
18   Security (“DES”), the DES Division of Developmental Disabilities (“DDD”), and
19   Director of the Arizona Health Care Cost Containment System (“AHCCCS”) Thomas J.
20   Betlach (collectively “Defendants”) violated the Fair Labor Standards Act (“FLSA”) by
21   failing to pay her the minimum wage for all hours worked and overtime compensation.
22   Before the Court are Defendants’ motions to dismiss. (Doc. 10, 14.) The motions are
23   fully briefed and the Court heard oral argument on July 9, 2018. (Docs. 16, 20, 22, 24,
24   28-31.) For the following reasons, Defendants’ motions are granted.
25   I. Background
26         For the past nineteen years, Redgrave has served as an in-home caretaker to P.L., a
27   beneficiary (or “Member”) of the Arizona Long-Term Care System (“ALTCS”), who
28   suffers from debilitating cerebral palsy disorder. Since 2016, when P.L. was diagnosed
 1   with autonomic disreflexia, Redgrave has increased her hours of active care from sixteen
 2   to twenty-four hours per day. P.L. depends on Redgrave for all basic living activities,
 3   including needs that arise in the middle of the night. Redgrave currently is compensated
 4   for sixteen hours per day at an hourly rate of $12.12.
 5             Redgrave is an Independent Provider hired directly by DDD, a state agency
 6   housed within DES. DDD is a Managed Care Organization delivering services to eligible
 7   Members through ALTCS with Medicaid funds provided by AHCCCS.                     Redgrave
 8   therefore alleges that Defendants and the Members themselves are her joint employers
 9   and are accountable for her compensation.
10             In 2018, Redgrave filed this action in Maricopa County Superior Court, alleging
11   that Defendants violated the FLSA by not compensating her the minimum wage for all
12   hours worked or providing her overtime pay. In addition to damages, Redgrave seeks a
13   declaratory judgment that she and others similarly situated are entitled to be paid for all
14   hours they work, including overtime pay. Defendants timely removed to this Court in
15   light of the purely federal nature of Redgrave’s claims. Defendants now move to dismiss
16   based primarily on sovereign immunity, though they also raise arguments concerning
17   whether Redgrave has named appropriate defendants and whether her complaint
18   plausibly states an entitlement to relief. Because the Court finds the sovereign immunity
19   issue dispositive, it declines to address Defendants’ alternative arguments for dismissal.
20   II. Discussion
21             “There are two forms of sovereign immunity: (1) sovereign immunity under the
22   Eleventh Amendment, which bars federal lawsuits against states and (2) sovereign
23   immunity under the broader doctrine of state sovereign immunity, which shields a state
24   from liability in both federal and state court, unless it has consented to be sued.” Wood
25   v. Mont. Dep’t of Revenue, 826 F. Supp. 2d 1232, 1234 (D. Mont. 2011) (collecting
26   cases).     Defendants’ motions focus on this latter, broader doctrine.      For her part,
27   Redgrave does not dispute that, absent a waiver or abrogation, Defendants have sovereign
28   immunity against her FLSA claims for damages.              Instead, Redgrave argues that


                                                 -2-
 1   Defendants waived their sovereign immunity, either by removing this case or as a result
 2   of state judicial abrogation of the immunity. (Doc. 16 at 1-7); see Wood, 826 F. Supp. 2d
 3   at 1235 (“Sovereign immunity, in either form, can be waived.”). The Court therefore will
 4   focus on the waiver issue.
 5            A. Arizona Has Not Abrogated Sovereign Immunity for FLSA Claims
 6            Redgrave contends that the Arizona Supreme Court abolished the state’s sovereign
 7   immunity in the 1963 case of Stone v. Arizona Highway Commission, 381 P.2d 107 (Ariz.
 8   1963).     Redgrave reads Stone too broadly, however.        By its plain language, Stone
 9   abrogated sovereign immunity only for tort liability. 381 P.2d at 387 (“After a thorough
10   re-examination of the rule of governmental immunity from tort liability, we now hold that
11   it must be discarded as a rule of law in Arizona and all prior decisions to the contrary are
12   hereby overruled.”). Subsequent cases interpreting Stone confirm the narrowness of its
13   holding. See Glazer v. State, 347 P.3d 1141, 1144 (Ariz. 2015) (“This Court abolished
14   the doctrine of sovereign immunity for tort liability in 1963, concluding that the
15   government and its employees should generally be responsible for injuries they
16   negligently cause.”).      Stone did not, as Redgrave argues, effectuate a wholesale
17   abrogation of Arizona’s sovereign immunity for all claims.
18            For this reason, Redgrave’s interpretation of the Actions Against Public Entities or
19   Public Employees Act (“Act”), A.R.S § 12-820.01, is misguided. In 1984, the Arizona
20   legislature responded to the confusion caused by the Stone decision by enacting the Act,
21   “which specifies circumstances in which governmental entities and public employees are
22   immune from tort liability.” Glazer, 347 P.3d at 1144. Redgrave contends that the Act
23   “carved out a small exception to the Stone rule” by “reestablish[ing] sovereign immunity
24   for select government officials[.]”      (Doc. 16 at 7.)    Because FLSA claims are not
25   explicitly included in these exceptions, Redgrave argues that Stone’s abrogation
26   continues to apply to these claims.         But Redgrave’s interpretation of this “small
27   exception” is distorted by her erroneous belief that Stone abrogated sovereign immunity
28   in its entirety, rather than for tort liability only. Indeed, this Court recently rejected the


                                                  -3-
 1   argument that, because FLSA claims are not referenced in the Act’s exemptions for
 2   governmental tort liability, Arizona has somehow waived its sovereign immunity for such
 3   claims. Ramirez v. Ariz. State. Treasurer, No. CV-17-02024-PHX-SPL (D. Ariz. June
 4   20, 2018).
 5         In the end, Redgrave identifies no statute or judicial decision that expressly waives
 6   Arizona’s sovereign immunity for FLSA claims. To the contrary, state defendants have
 7   successfully asserted sovereign immunity against FLSA claims before this Court. See
 8   Gorney v. Ariz. Bd. of Regents, 43 F. Supp. 3d 946, 951-52 (D. Ariz. 2014). The Court
 9   therefore finds that Arizona has not abrogated its broad sovereign immunity against
10   FLSA claims.
11         B. Defendants Did Not Waive Their Sovereign Immunity Through Removal
12         Redgrave next contends that Defendants waived their sovereign immunity by
13   removing this case. On this question, the Court finds persuasive the well-reasoned Wood
14   decision from the United States District Court for the District of Montana. Rather than
15   reinvent the wheel, the Court quotes the relevant portion of Wood below:
16                The United States Supreme Court has held that, if a state has
                  consented to be sued in state court, the state waives its
17                [E]leventh [A]mendment sovereign immunity by removing a
                  case to federal court. [Lapides v. Bd. of Regents of the Univ.
18                Sys. of Ga., 535 U.S. 613 (2002)]; see also [Indep. Living Ctr.
                  of S. Cal., Inc. v. Maxwell-Jolly, 572 F.3d 644, 661-63 (9th
19                Cir. 2009)]; Embury v. King, 361 F.3d 562, 565-66 (9th
                  Cir.2004). The Lapides Court explained that “removal is a
20                form of voluntary invocation of a federal court’s jurisdiction
                  sufficient to waive the State’s otherwise valid objection to
21                litigation of a matter . . . in a federal forum.” Id. at 624. But,
                  more fundamentally, if removal in such circumstances did not
22                result in a waiver, a state would gain an “unfair tactical
                  advantage[].” Id. at 621. A state defendant, for example,
23                could defeat a claim in state court simply by removing it to
                  federal court and then asserting an [E]leventh [A]mendment
24                defense.
25                Neither the Supreme Court nor the Ninth Circuit has
                  addressed the related question at issue here: If a state court
26                has not consented to be sued in state court, does it waive its
                  immunity under the broader doctrine of state sovereign
27                immunity      by    removing     the    case     to    federal
                  court? See Lapides, 535 U.S. at 617-18 (“Nor need we
28                address the scope of waiver by removal in a situation where
                  the State’s underlying sovereign immunity from suit has not

                                                -4-
 1                been waived or abrogated in state court.”); Indep. Living
                  Ctr., 572 F.3d at 662 n. 20 (declining to address the question
 2                of whether removal results in a waiver of sovereign immunity
                  when the state has not consented to be sued in state
 3                court); see also, [Stewart v. N.C., 393 F.3d 484, 488 (4th Cir.
                  2005)]. Other circuits have addressed this question, and they
 4                have concluded that, if a state has not consented to be sued in
                  state court, it does not waive its broader state sovereign
 5                immunity by removing the case to federal court. See,
                  e.g., Stewart, 393 F.3d at 488; Watters v. Wash. Metro. Area
 6                Transit Auth., 295 F.3d 36, 42 n.13 (D.C. Cir. 2002).
 7                The Fourth Circuit’s decision in Stewart is the most lucid
                  explanation of why a state does not waive its state sovereign
 8                immunity under such circumstances.            The Stewart court
                  recognized that the Lapides Court’s finding of waiver in the
 9                context of the Eleventh Amendment was based on
                  “consistency, fairness, and preventing States from using the
10                Amendment ‘to achieve unfair tactical advantages.’” 393
                  F.3d at 490 (quoting Lapides 535 U.S. at 621). But, unlike
11                the facts in Lapides, if a state has not consented to be sued in
                  its own state courts, then it is immune from suit—under the
12                broader doctrine of state sovereignty—in both federal and
                  state court. So the state does not gain any unfair tactical
13                advantage by removing a case to federal court. Id. It
                  occupies the same position in both courts. By removing the
14                case, the state is “merely [seeking] to have the sovereign
                  immunity issue resolved by a federal court rather than a state
15                court.” Id. at 491. To reach the opposite conclusion—i.e.,
                  that removal results in waiver—would give plaintiffs an
16                unfair tactical advantage because a state would be forced to
                  abandon a potentially valid defense if it wants to remove the
17                case to federal court.
18                The Fourth Circuit’s reasoning is persuasive in the absence of
                  controlling authority from the Ninth Circuit. Thus, if [the
19                state defendant] has not consented to be sued in . . . state
                  court, then it does not waive its immunity under the broader
20                doctrine of state sovereign immunity by removing the case to
                  federal court. Concluding otherwise would result in a[n]
21                unfair tactical advantage for plaintiffs in state court.
                  See Lapides, 535 U.S. at 621.
22
     Wood, 826 F. Supp. 2d at 1236.
23
           As in Wood, Defendants did not consent to be sued under the FLSA in Arizona
24
     state court, and therefore did not waive their sovereign immunity through removal.
25
     Accordingly, the Court grants Defendants’ motions to dismiss because sovereign
26
     immunity bars Redgrave’s FLSA claims for damages against them. See also Cornfield v.
27
     Pickens, No. CV-16-00924-PHX-ROS, 2016 WL 6584928, at *3-4 (D. Ariz. July 21,
28
     2016) (concluding, “[i]n line with the modern trend,” that state defendants did not “waive


                                               -5-
 1   the broader form of immunity” by removing the case to federal court because “Arizona
 2   law does not contain a waiver of sovereign immunity regarding” the claims at issue);
 3   Gorney, 43 F. Supp. 3d at 951-52 (“[B]ecause Congress has not validly abrogated the
 4   States’ sovereign immunity on FLSA claims . . . the [state defendant] did not waive its
 5   immunity on [the plaintiff’s] FLSA claim by removing this action to federal court.”);
 6   Zavareh v. Nev. ex rel. Bd. of Regents of Nev. Sys. of Higher Educ., No. 2:12-cv-02033-
 7   APG-PAL, 2013 WL 5781729, at *6 (D. Nev. Oct. 17, 2013) (adopting the “logic and
 8   reasoning of Wood” and reaching “the same conclusion”).
 9   III. Conclusion
10          For the foregoing reasons, Defendants are immune from Redgrave’s FLSA claims
11   for damages. Defendants contend that Redgrave’s claim for a declaratory judgment,
12   which is derivative of her FLSA claim, consequently must be dismissed for lack of an
13   independent jurisdictional basis. Redgrave did not respond to this argument, and her
14   failure to do so may be deemed a concession of the point. See LRCiv 7.2(i). Regardless,
15   Defendants argument is well-taken. “The Declaratory Judgment Act does not provide an
16   independent jurisdictional basis for suits in federal court. It only permits the district court
17   to adopt a specific remedy when jurisdiction exists.” Fidler v. Clark, 714 F.2d 77, 79
18   (9th Cir. 1983) (internal citations omitted). In the absence of a cognizable FLSA claim,
19   the Court therefore lacks jurisdiction over Redgrave’s declaratory judgment action.
20   Accordingly,
21          IT IS ORDERED that Defendants’ motions to dismiss (Docs. 10, 14) are
22   GRANTED. The Clerk of the Court is directed to terminate this case.
23          Dated this 10th day of October, 2018.
24
25
26                                                 Douglas L. Rayes
                                                   United States District Judge
27
28


                                                  -6-
